Citation Nr: 1611750	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-41 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating higher than 40 percent for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had qualifying service as a Special Philippine Scout from April 29, 1946 to March 24, 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  The March 2014 rating decision granted service connection for bilateral hearing loss and assigned a 40 percent rating, effective May 3, 2013.  The November 2015 rating decision increased the rating to 100 percent and granted special monthly compensation based on deafness, effective November 6, 2015.  The Veteran is presumed to be seeking the maximum schedular rating for the entire appeal period.       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire appeal period, the Veteran's hearing loss has been manifested by Level XI impairment of auditory acuity in both ears.


CONCLUSION OF LAW

During the entire appeal period, the criteria for a rating of 100 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability (38 C.F.R. § 4.2); resolving any reasonable doubt regarding the degree of disability in favor of the claimant (38 C.F.R. § 4.3); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (38 C.F.R. § 4.7); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity (38 C.F.R. § 4.10).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  The evaluation of hearing impairment applies a structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, a March 2014 rating decision granted service connection for bilateral hearing loss and assigned a 40 percent rating, effective May 3, 2013.  A November 2015 decision increased the schedular rating to the maximum (i.e. 100 percent).  Thus, the only remaining issue is whether a rating higher than 40 percent is warranted for the initial portion of the appeal period, from May 3, 2013 to November 5, 2015.

The Veteran underwent VA audiological examinations in March 2014 and November 2015.  At the time of the March 2014 examination, the average puretone threshold in decibels for the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear was 80 and in the left ear was 84.  Speech discrimination was 0 percent in both ears.  While the examiner noted that the use of word recognition scores was not appropriate, he also stated that the Veteran relied on handwriting and sign language to communicate, and that he could barely understand spoken words during conversations.  

Applying the March 2014 examination results to Table VI, the findings yield numerical designations of Level XI for both ears.  38 C.F.R. § 4.85 (2015).  When hearing loss is Level XI in both ears, a 100 percent evaluation is assigned under Table VII.  Id.  Although the examination report contains a note that the use of word recognition scores was not appropriate for the Veteran, the report also states that the Veteran relied on handwriting and sign language to communicate, and that he could barely understand spoken words during conversations.  These findings are consistent with the Veteran's word recognition scores, and when he was examined the following year in November 2015, his speech discrimination scores were again 0 percent in both ears, and the examiner at that time determined that the use of word recognition was appropriate for the Veteran.  Based on the November 2015 examination results, the Veteran had Level XI hearing loss in both ears, resulting in a 100 percent rating.  During the entire appeal period, there was no negative evidence contradicting the March 2014 and November 2015 VA examination report findings supporting a 100 percent rating for bilateral hearing loss.  

As the weight of the evidence favors a 100 percent rating for bilateral hearing loss during the entire appeal period (i.e. since May 3, 2013), the appeal is granted in full.  Since the maximum schedular rating is assigned for the entire appeal period, the issues of entitlement to an extraschedular rating and to a total disability rating based on individual unemployability are moot and need not be discussed.          


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 100 percent for bilateral hearing loss is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


